Whaley, Chief Justice,
concurring:
I concur in the result reached by the majority opinion. The findings show that at no time during the period involved did the plaintiff receive from the Government facilities that could be called quarters in any proper sense, even for himself alone. Part of the time he supplied the room he occupied, and at best his room was in general use by other officer personnel, four in number. Plaintiff was consequently deprived of the allowance to which he was entitled and should be reimbursed therefor in the full amount granted him by the law.